NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	Claims 11-16, 18-19 and 21-22 were amended, and new claim 23 was added in the amendment filed May 9, 2022.  Claims 11-12 were amended and claims 1-3, 15-16, 18-19 and 21-22 were canceled in the supplement amendment filed June 6, 2022. Following the amendments, claims 11-14 and 23 are pending in the present application.

Claims 11 and 12 are allowable. The restriction requirement between the two anti-BDNF antibodies (1D3 and 2H8), as set forth in the Office action mailed on May 19, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby partially withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of May 19, 2021 is partially withdrawn.  Sequences and subject matter directed to the 2H8 monoclonal antibody are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. Applicant has canceled claims withdrawn from consideration as being directed to non-elected subject matter, or else that do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
	Claims 11-14 and 23 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or reasonably suggest the anti-proBDNF monoclonal antibodies or antigen-binding fragments thereof as presently claimed. In particular, the sequences recited in the claims, such as SEQ ID NOs: 7, 8, 17, 18, 21 and 23, are novel and non-obvious, are the combinations of six CDR sequences (SEQ ID NOs: 1-6 or SEQ ID NOs: 11-16). The claims as written require pairs of heavy chain variable region (HCVR) and light chain variable region (LCVR) sequences, all six CDR sequences, or full-length single chain antibody (scFv) sequences (which also comprises six CDR sequences) to be present; the term “as shown in SEQ ID NO: __” clearly does not encompass fragments or variants of these sequences. The antibodies as claimed are useful and can be made in the absence of undue experimentation. The specification provides adequate written description of the claimed antibodies.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly A. Ballard whose telephone number is (571)272-2150. The examiner can normally be reached Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649